                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
 Bahia Amawi,                                             §
                      Plaintiff,                          §
                                                          §
 v.                                                       §       Civil Action No. 1:18-CV-1091-RP
                                                          §
 Pflugerville Independent School District; and            §                  consolidated with:
 Ken Paxton, in his official capacity as                  §
 Attorney General of Texas,                               §       Civil Action No. 1:18-CV-1100-RP
                    Defendants.                           §

                   DEFENDANT ATTORNEY GENERAL PAXTON’S RESPONSE TO
                    PLAINTIFFS’ MOTIONS FOR ATTORNEY’S FEES AND COSTS

        Plaintiffs in these consolidated cases—Bahia Amawi, represented by the CAIR Legal Defense

Fund, and John Pluecker, Obinna Dennar, Zachary Adbelhadi, and George Hale, represented by the

ACLU Foundation of Texas, Inc. (“Pluecker Plaintiffs”)—seek an eye-catching award of attorney’s

fees and costs collectively totaling $845,830.66 for the work of the twelve attorneys and one paralegal

who handled these matters. They seek this exorbitant amount in cases that involved no discovery, no

final trial on the merits, and only one contested hearing.

        Plaintiffs were not prevailing parties. They never obtained a final judgment in their favor, and

the preliminary relief they won was stayed, and ultimately vacated, by the Fifth Circuit. As a general

rule, a plaintiff who does not win a final judgment cannot claim prevailing party status. The Fifth

Circuit has recognized a narrow exception, but this case is not one of those rare instances. Plaintiffs’

motions should therefore be denied altogether.

        In the alternative, the Court should significantly reduce any fees awarded because: (1) Amawi

wrongly applies a lodestar multiplier to her calculation, (2) all Plaintiffs seek excessively high hourly

rates, (3) all Plaintiffs seek recovery for non-compensable time, (4) all Plaintiffs seek their full rates for

partially-compensable time, (5) the billing records that have been submitted are vague and block-billed,


                                                      1
and (6) the billing records reflect that Plaintiffs expended an excessive number of hours on multiple

aspects of this case.

                                               BACKGROUND

        In May 2017, the Texas Legislature passed House Bill 89, which took effect on September 1,

2017. House Bill 89 prohibits the State of Texas from contracting with any company unless that

company certifies that they will not boycott Israel during the term of the company’s contract. TEX.

GOV’T CODE § 2271.002. The term “company” originally included “sole proprietors.” See Complaint,

Doc. 1; see also Pluecker et al. v. Paxton, et al., Case No. 1:18-cv-1100-RP, Doc. 1.

        Plaintiffs are sole proprietors who sought contracts with governmental entities, and thus, were

required to certify, in their capacities as sole proprietors, that they would not engage in the conduct

that Chapter 2271 of the Texas Government Code proscribes. 1 On December 16, 2018, Plaintiff Bahia

Amawi brought this suit against Attorney General Ken Paxton and the Pflugerville Independent

School District, contending that House Bill 89 violates the First and Fourteenth Amendments. See

Doc. 1. Two days later, Pluecker Plaintiffs filed suit raising virtually identical claims against Attorney

General Paxton as well as two universities and two school districts. Plaintiffs then filed separate

preliminary injunction motions to enjoin the enforcement of Chapter 2271. The Court consolidated

the two cases, Doc. 22, and held a hearing on the motions for preliminary injunction on March 29,

2019. After the hearing, the Court granted Plaintiffs’ motions for preliminary injunction on April 25,

2019. Doc. 82 at 56. Attorney General Paxton sought a stay of the Court’s injunction, which the Court

denied on May 8, 2020. See Docs. 83, 91.

        Separately, the Texas Legislature had been at work for some time on an amendment to House

Bill 89. On January 11, 2019, Representative Phil King introduced House Bill 793 in the House of


        1 House Bill 89 was previously codified at Chapter 2270 of the Texas Government Code. During the
2019 Legislative Session, it was re-designated at Chapter 2271, effective September 1, 2019. See Act of May 21,
2019, 86th Leg., R.S., ch. 467 (H.B. 4170), § 21.001(35), 2019 Tex. Sess. Law Serv. 908, 973.

                                                      2
Representatives, which expressly excluded sole proprietors from Chapter 2271’s no-boycott

requirement. Doc. 92 at 2. House Bill 793 passed unanimously in the House of Representatives on

April 11, 2019, then passed the Senate by a supermajority on May 2, 2019, and was signed into law by

Governor Abbott on May 7, 2019, upon which it took immediate effect. Id.

         Attorney General Paxton and the state university defendants filed a motion to dismiss this

case on mootness grounds the next day. See id. Defendants also sought a stay of the Court’s injunction

in the Fifth Circuit, which the Plaintiffs opposed. The Fifth Circuit granted the motion to stay the

Court’s injunction on May 28, 2019. Doc. 102. Plaintiffs later moved for a permanent injunction and

declaratory judgment, Doc. 90, Doc. 110, Doc. 114, but the Court deferred ruling on any permanent

relief in light of the Fifth Circuit’s stay, Doc. 116. The Fifth Circuit ultimately issued a published

opinion concluding that this action had become moot, and accordingly, vacating the preliminary

injunction with instructions that the case be dismissed. Amawi v. Paxton, 956 F.3d 816, 822 (5th Cir.

2020).

         Plaintiff Bahia Amawi, through her counsel, seeks $615,025 in fees and $5,319.06 in costs.

Pluecker Plaintiffs, through their counsel, seek $224,266.50 in fees and $1,220.10 in costs.

                                              ARGUMENT

I.       Plaintiffs cannot claim prevailing party status.

         A. Dearmore supplies the relevant framework.

         In order to be a “prevailing party” for fee-shifting purposes under Section 1988, a party must

obtain a “material alteration of the legal relationship between the parties.” Sole v. Wyner, 551 U.S. 74,

82 (2007) (cleaned up). In the Fifth Circuit, when a plaintiff has only obtained interim relief, like a

preliminary injunction, which is later vacated on mootness grounds, the plaintiff is considered the

prevailing party only if three conditions are met. See Dearmore v. City of Garland, 519 F.3d 517, 524 (5th

Cir. 2008); see also Davis v. Abbott, 781 F.3d 207, 217 (5th Cir. 2015) (applying the Dearmore test to a


                                                    3
request for attorney’s fees when the plaintiffs had only obtained a preliminary injunction before their

case was mooted). Specifically, the Dearmore test requires that:

        the plaintiff (1)…win a preliminary injunction, (2) based upon an unambiguous
        indication of probable success on the merits of the plaintiff’s claims as opposed to a
        mere balancing of the equities in favor of the plaintiff, (3) that causes the defendant to
        moot the action, which prevents the plaintiff from obtaining final relief on the merits.

Dearmore, 519 F.3d at 524 (emphasis added). The plaintiff “bears the burden of establishing entitlement

to an award.” Davis, 781 F.3d at 214.

        Pluecker Plaintiffs concede that the Dearmore test governs. See Doc. 126 at 3–4. Amawi does

not. Indeed, she does not even cite Dearmore in her motion for attorney’s fees and costs. Because

Amawi did not brief or even cite Dearmore, she has forfeited any arguments that she is the prevailing

party under the Dearmore test, which is binding on the parties and this Court.. Cf. Hornbeck Offshore

Servs., L.L.C. v. Salazar, 713 F.3d 787, 796 (5th Cir. 2013) (finding waiver because a party citing

Dearmore “ha[d] not engaged with any of” its requirements).

        Amawi instead relies on a Fifth Circuit case from 1980 for the proposition that “a

determination of mootness neither precludes nor is precluded by an award of attorney’s fees.” Doc.

127 at 3 (quoting Doe v. Marshall, 622 F.2d 118, 120 (5th Cir. 1980)). The Fifth Circuit stated in Marshall

that “preliminary relief may serve to make a plaintiff a ‘prevailing party’ under the statute; the lawsuit

need not proceed to completion. All that is required is that the plaintiff obtain the primary relief

sought.” 622 F.2d at 120.

        Amawi cannot be correct that Marshall applies here. If that were true, the Fifth Circuit would

have had no occasion to spell out in the three-factor test that it did in the Dearmore case. 2 Dearmore


         2 Even taking Amawi on her own terms, she did not obtain the “primary relief” she sought. Of course,

she did seek and win a preliminary injunction, but that injunction was thereafter stayed and ultimately vacated.
She also sought permanent injunctive relief, which she never obtained, as well as a declaration that would have
voided House Bill 89 with respect to all government contracts in Texas. Doc. 1 at 9–10. The Court’s preliminary
injunction that declared House Bill 89 facially unconstitutional was vacated, and thus, she did not ultimately
succeed in obtaining relief voiding House Bill 89 with respect to all contracts in Texas. Any state contract with

                                                       4
therefore governs because it is the Fifth Circuit’s most express, clear guidance on prevailing party

status in the circumstances presented here, as Pluecker Plaintiffs appropriately recognize. Doc. 126 at

3–4. Amawi is incorrect about Marshall’s applicability for another reason. The Fifth Circuit later cited

Marshall in a 2003 opinion on attorney’s fees. See Murphy v. Fort Worth Indep. Sch. Dist., 334 F.3d 470,

471 (5th Cir. 2003) (quoting Marshall for the proposition that “a determination of mootness neither

precludes nor is precluded by an award of attorney’s fees. The attorney’s fees question turns instead

on a wholly independent consideration: whether plaintiff is a ‘prevailing party.’”). But as Judge Oldham

noted in a recent concurrence, “the Supreme Court has now told us” that the Fifth Circuit’s statements

in Murphy and Marshall are wrong: instead, “Plaintiffs’ prevailing-party status is wholly dependent on

whether they walk out the courthouse doors with an enforceable judgment.” Thomas v. Reeves, 961 F.3d

800, 827–29 (5th Cir. 2020) (en banc) (Oldham, J., concurring) (citing Sole, 551 U.S. at 78). “[A] vacatur

takes away whatever benefits were held by the winning party in the district court.” Id. at 828.

         Thus, the governing framework in the Fifth Circuit is that a party who wins a preliminary

injunction that has been vacated on mootness grounds must satisfy Dearmore to claim prevailing party

status. 3 As explained below, Plaintiffs cannot do so, and thus, are not prevailing parties.

         B. Attorney General Paxton did not moot Plaintiffs’ action.

         Two of the three Dearmore factors are not at issue: Attorney General Paxton does not, and

could not, dispute that Plaintiffs won a preliminary injunction “based upon an unambiguous indication

of probable success on the merits” of their claims. Dearmore, 519 F.3d at 524. Plaintiffs’ claim to




a company required to sign the no-boycott provision under House Bill 793 continues to have that provision in
effect. She therefore could not claim prevailing party status even if the Court were to agree with her
characterization of Marshall as stating the relevant legal standard.
         3 Defendants preserve the argument—in line with Judge Oldham’s concurrence in Reeves—that

preliminary relief is never sufficient to make a plaintiff a prevailing party. Smyth ex rel. Smyth v. Rivero, 282 F. 3d
268, 277 (4th Cir. 2002) (holding preliminary injunctive relief is “an unhelpful guide to the legal determination
of whether a party has prevailed”); see also Davis, 781 F.3d at 217 n.10 (noting the split with the Fourth Circuit);
Dearmore, 519 F. 3d at 526 n.4 (splitting with the Fourth Circuit).

                                                          5
prevailing party status stumbles at the third element. Specifically, Plaintiffs fail to establish (1) that the

defendant, Attorney General Paxton, mooted the action, and (2) that the preliminary injunction caused

the amendment that mooted the action.

        First, Attorney General Paxton did not moot this action. To satisfy Dearmore, a preliminary

injunction must have caused the defendant to take steps to moot the case. 519 F.3d at 524. But it was

indisputably the Texas Legislature that mooted Plaintiffs’ claims by passing House Bill 793. See Amawi,

956 F.3d at 822 (“In short, H.B. 793’s enactment provided the plaintiffs the very relief their lawsuit

sought, and even assuming that H.B. 89 is unconstitutional, the defendants can do nothing more to

ameliorate their claimed injury.”).

        A wealth of courts have held that the actions of the Legislature cannot be attributed to the

Executive branch. See, e.g., Am. Bar Ass’n v. FTC, 636 F.3d 641, 649 (D.C. Cir. 2011) (holding that

Congress’s action mooting the case could not be attributed to the FTC); see also U.S. Bancorp Mortg. Co.

v. Bonner Mall P’ship, 513 U.S. 18, 25 n.3 (1994) (noting the “implicit conclusion that repeal of

administrative regulations cannot fairly be attributed to the Executive Branch when it litigates in the

name of the United States”); Catawba Riverkeeper Found. v. N.C. Dep’t of Transp., 843 F.3d 583, 591 &

n.7 (4th Cir. 2016) (following “sister circuits” and “distinguish[ing] the actions of an executive entity

from those of the legislature” in considering whether to vacate a district court’s judgment on appeal);

Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1131–32 (10th Cir. 2010); Diffenderfer

v. Gomez-Colon, 587 F.3d 445, 452 (1st Cir. 2009); Chem. Producers & Distribs. Ass’n v. Helliker, 463 F.3d

871, 879-80 (9th Cir. 2006); Khodara Envtl., Inc. ex rel. Eagle Envtl., L.P. v. Beckman, 237 F.3d 186, 194–

95 (3rd Cir. 2001) (Alito, J.). Plaintiffs seek fees from the defendant, Attorney General Paxton, not

the Texas Legislature. Because Attorney General Paxton did not moot this case, Plaintiffs cannot

recover attorney’s fees against him.




                                                      6
        C. The preliminary injunction did not cause House Bill 793 to pass.

        Even if Attorney General Paxton is found to have been responsible for the passage of House

Bill 793, which he should not be, the amendment was not caused by the Court’s preliminary injunction.

As an initial matter, a defendant may change its behavior without making the plaintiff a prevailing

party. See Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Hum. Res., 532 U.S. 598, 605

(2001) (“A defendant’s voluntary change in conduct, although perhaps accomplishing what the

plaintiff sought to achieve by the lawsuit, lacks the necessary judicial imprimatur…”). Thus, to satisfy

Dearmore, a plaintiff must prove that the defendant’s amendment would not have occurred without

judicial intervention. See Dearmore, 519 F.3d at 525. Because House Bill 793’s passage was not caused

by the preliminary injunction, but was rather a voluntary change, plaintiffs cannot satisfy Dearmore.

        The facts of Dearmore are instructive. There, the plaintiff won a preliminary injunction against

the enforcement of a city law. Dearmore, 519 F.3d at 525–26. Immediately after the injunction was

issued, the city told the plaintiff that it would be amending the law to address the court’s concerns and

moot the action. Id. The city did not produce any evidence that their amendment pre-dated the

preliminary injunction, or that the amendment was already working its way through the legislative

process when the injunction was issued. Id. The Fifth Circuit held that these facts satisfied the third

prong of their test, reasoning that the city had no plans to alter its behavior absent court intervention.

Id.

        By contrast, Attorney General Paxton has introduced extensive evidence that House Bill 793

was well on its way to passage before the Court issued its injunction. House Bill 793 was introduced

in the House of Representatives in January 2019, months before the preliminary injunction hearing in

March. Doc. 92 at 2. It passed the House unanimously on April 11, nearly two weeks before the

preliminary injunction was issued. Id. The content of House Bill 793 did not change after the

preliminary injunction, nor have Plaintiffs offered any evidence that it would have failed in the Senate


                                                    7
absent judicial intervention, even though they bear the burden on this issue. The idea that the issuance

of the preliminary injunction caused the bill’s passage is especially implausible in light of the fact that

it passed by overwhelming majorities. For all these reasons, the preliminary injunction did not cause

the writing, introduction, or the passage of House Bill 793; rather, House Bill 793 was a voluntary

change in the State’s behavior that would have mooted the action with or without judicial intervention.

Such a voluntary change in behavior does not satisfy the third prong of Dearmore. To the extent

Plaintiffs argue that the filing of the lawsuits motivated the Legislature to pass House Bill 793—the

only plausible contention they can raise in light of the timeline discussed above—the Supreme Court

has flatly rejected the catalyst theory as grounds for recovery of fees. See Buckhannon, 532 U.S. at 605.

For all of these reasons, Plaintiffs fail the Dearmore test. They are not prevailing parties and are not

entitled to fees and costs under section 1988.

II.     Plaintiffs never obtained a ruling that required Attorney General Paxton to alter his
        behavior towards them.

        There is another, independent reason that Plaintiffs cannot claim prevailing party status: they

never obtained a judgment that changed Attorney General Paxton’s behavior towards them. The Fifth

Circuit has explained that every plaintiff must prove the following elements to obtain fees:

        (1) the plaintiff must achieve judicially-sanctioned relief, (2) the relief must materially
        alter the legal relationship between the parties, and (3) the relief must modify the
        defendant’s behavior in a way that directly benefits the plaintiff at the time the relief is
        entered.

Petteway v. Henry, 738 F.3d 132, 137 (5th Cir. 2013). The relief that the Court entered did not alter the

legal relationship between any Plaintiff and Attorney General Paxton, nor modify Attorney General

Paxton’s behavior in a way that directly benefited any Plaintiff.

        “A declaratory judgment . . . . will constitute relief, for purposes of § 1988, if, and only if, it

affects the behavior of the defendant toward the plaintiff.” Rhodes v. Stewart, 488 U.S. 1, 4 (1988) (per

curiam) (emphasis added). In Rhodes, two prisoners challenged the denial of their requests to subscribe


                                                     8
to a magazine. Id. at 2. The district court agreed and granted declaratory relief against the prison. Id.

at 2–3. But before the court’s relief issued, one prisoner died, and the other was paroled. Id. at 3.

Despite this fact, the district court awarded attorney’s fees, and the Sixth Circuit affirmed. The

Supreme Court summarily reversed. Because the plaintiffs were no longer subject to prison rules, “[a]

modification of prison policies on magazine subscriptions could not in any way have benefited” them.

Id. at 4. The declaratory judgment therefore “afforded the plaintiffs no relief whatsoever,” meaning

they were not prevailing parties. Id.

        Plaintiffs seek attorney’s fees exclusively from Attorney General Paxton. But the contracts or

proposed contracts at issue did not involve the Attorney General. And Plaintiffs advanced no

argument that the Attorney General demonstrated any intent to enforce House Bill 89 with respect to

those contracts or any other contract any Plaintiff was considering to sign. Cf. City of Austin v. Paxton,

943 F.3d 993, 1001–02 (5th Cir. 2019) (even when a government official “has the authority to enforce”

a challenged statute, a plaintiff still must show the official “is likely to do [so] here.”). Accordingly,

Plaintiffs cannot claim prevailing party status.

III.    Plaintiffs may only recover reasonable and necessary fees.

        Even if the Court disagrees with the arguments above and finds that Plaintiffs are prevailing

parties, Plaintiffs must still prove that their requests are reasonable and that the fees were necessary

to achieve the results obtained. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The Fifth Circuit

follows a two-step process in making this determination. First, the court calculates the “lodestar”

amount by “multiplying the number of hours reasonably expended on the litigation by a reasonable

hourly rate.” Rutherford v. Harris Cnty., Tex., 197 F.3d 173, 192 (5th Cir. 1999). Second, the Court

considers whether the lodestar should be adjusted upward or downward, depending on the

circumstances of the case, and the factors set forth in Johnson v. Ga. Highway Express, Inc., 488 F.2d

714, 717–19 (5th Cir. 1974).


                                                    9
        The party seeking an award of attorney’s fees under the lodestar method bears the burden of

justifying any fee award. See Saizan v. Delta Concrete Prods. Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006).

And because any fee award here will ultimately be paid by the State’s taxpayers, this Court must

exercise particular caution. As one court has explained:

        When claims for attorney’s fees are brought against the government, courts should
        exercise special caution in scrutinizing the fee petition. This is because of the incentive
        which the [agency’s] deep pocket offers to attorneys to inflate their billing charges and
        to claim far more as reimbursement [than] would be sought or could reasonably be
        recovered from most private parties.

Harvey v. Mohammed, 951 F. Supp. 2d 47, 54–55 (D.D.C. 2013) (citation omitted); see Ctr. for Biological

Diversity v. Norton, No. 04-0156 (JDB), 2005 WL 6127286, at *1 (D.D.C. Jan. 26, 2005) (“Courts must

review fee applications carefully to ensure that taxpayers only reimburse prevailing parties for

reasonable fees and expenses that contributed to the results achieved . . . .”).

        A. Amawi is not entitled to a lodestar multiplier.

        Amawi seeks a 2.5 lodestar multiplier. Doc 127 at 11. As indicated above, the lodestar

adjustment is determined by applying the 12 Johnson factors to the case. These factors are: (1) time and

labor required; (2) novelty and complication of the issues; (3) skill required; (4) whether the attorney

had to refuse other work to litigate the case; (5) attorney’s customary fee; (6) whether fee is fixed or

contingent; (7) whether the client or case circumstances imposed any time constraints; (8) the amount

involved and the results obtained; (9) attorney’s experience, reputation, and ability; (10) whether the

case was “undesirable;” (11) the nature and length of relationship with the clients; and (12) awards in

similar cases. Id. at 717–19. However, “[m]any of these [Johnson] factors usually are subsumed within

the initial calculation of hours reasonably expended at a reasonable hourly rate…and should not be

double-counted.” Jason D.W. by Douglas W. v. Houston Indep. Sch. Dist., 158 F.3d 205, 209 (5th Cir. 1998).

This makes enhancing a lodestar award a “rare” and “exceptional” circumstance, as there is a strong




                                                    10
presumption that the lodestar amount is already the reasonable fee. Perdue v. Kenny A. ex rel. Winn, 559

U.S. 542, 548, 554 (2010).

         Amawi has not shown that a standard lodestar calculation would neglect any of the Johnson

factors or otherwise be insufficient, and therefore she is not entitled to an enhancement. Indeed,

Amawi makes no showing at all that a multiplier is appropriate except to go through the Johnson factors

and then state that a “a 2.5x multiplier is appropriate in this case.” Doc. 127 at 11. If anything, the

Johnson factors counsel against a multiplier and in favor of a reduction, as explained in more depth

below.

         In particular, the “results obtained” factor counsels strongly against an upward multiplier

because the ultimate result that Amawi obtained was vacated on appeal, and she was unsuccessful in

her efforts to convince the Fifth Circuit not to vacate the injunction on mootness grounds. And the

other Johnson factors do not favor an upward multiplier. This was not an unpopular, difficult or novel

case. Indeed, Plaintiffs acknowledge that several other courts dealt with the same issues as this one.

Two district courts enjoined similar laws before either of these cases were even filed. See Jordahl v.

Brnovich, 336 F. Supp. 3d 1016 (D. Ariz. 2018); Koontz v. Watson, 283 F. Supp. 3d 1007 (D. Kan. 2018).

And courts in this district frequently hear constitutional challenges to state laws, e.g., infra at 15.

Plaintiffs have not shown that this matter is more novel or complex than any of those other matters.

Amawi has not come close to meeting her burden of a multiplier and that request should thus be

denied. 4

         B. Plaintiff’s requested hourly rates are excessive and should be reduced.

         As the fee applicants, Plaintiffs bear the burden of demonstrating “that the requested rates are

in line with those prevailing in the community for similar services by lawyers of reasonably comparable


         4Attorney General Paxton also disagrees that this case was undesirable, contra Doc. 127 at 11.
Numerous amici filed briefs in support of Plaintiffs in the Fifth Circuit, demonstrating that this is not a case
that would have been undesirable to private attorneys because it is controversial or unpopular.

                                                      11
skill, experience and reputation.” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). Here, Plaintiffs fail to

carry their burden of establishing the reasonableness of their proposed hourly rates for their counsel.

                1. Amawi’s proposed rates are unreasonable and excessive.

        In her motion and supporting declarations, Amawi cites the Washington D.C. USAO Laffey

matrix to calculate the proposed hourly rates for her attorneys. See Docs. 127-1-127.6. The burden is

on the plaintiff as the fee applicant to produce satisfactory evidence that her requested rates are in line

with those prevailing in the community. McClain v. Lufkin Industries, Inc., 649 F.3d 374, 381 (5th Cir.

2011) (citing Blum, 465 U.S. at 896 n.11). The Court should refrain from using the USAO matrix

because Amawi has not shown that she is entitled to hourly rates in the District of Columbia and

because Amawi has not shown that the rates are in line with hourly rates in Austin—the relevant legal

community.

        Section 1988 fees are to be calculated according to prevailing market rates in the relevant

community. Blum, 465 U.S. at 895. In general, the “relevant community” for purposes of determining

prevailing market rates is the district in which the case was filed. See McClain, 649 F.3d at 381. When

it is necessary, however, for plaintiffs to retain an attorney from outside the district to ensure that their

interests are adequately represented, the attorney’s “home” jurisdiction is the relevant community. Id.

at 382 (“[W]here out-of-district counsel are proven to be necessary to secure adequate representation

for a civil-rights plaintiff, the rates charged by that firm are the starting point for the lodestar

calculation.”). This case was filed in the Western District of Texas, and Amawi has not provided any

evidence that hiring out-of-district counsel was necessary to protect her interests. The Pluecker

Plaintiffs were represented by very competent Texas counsel, and presumably, Amawi could have

found similarly qualified counsel in Texas to represent her. Accordingly, the “relevant community”

for calculating a reasonable hourly rate is the Western District of Texas.




                                                     12
         The Laffey matrix provides average market rates for attorneys in the D.C. metropolitan area. 5

In calculating the Laffey matrix, the Department of Justice (DOJ) does not consider hourly rates of

attorneys from the Western District of Texas, and it does not provide reasonable hourly rates for

markets other than D.C. In fact, although the matrix is maintained by the DOJ, even the DOJ has not

adopted it for use in other markets. 6 Because the Laffey matrix does not take average rates from the

relevant legal community into account, it cannot provide a reasonable hourly rate for the work done

in this case. 7

         As the fee applicant, Amawi bears the burden of producing satisfactory evidence that her

requested rates are aligned with prevailing market rates in the Western District of Texas. See United

States v. Cmty. Health Sys., Inc., 2015 WL 3386153, at *8 (S.D. Tex. May 4, 2015), aff’d sub nom. U.S.,

ex rel., Cook-Reska v. Cmty. Health Sys., Inc., 641 F. App’x 396 (5th Cir. 2016). Satisfactory evidence of

the reasonableness of the rate necessarily includes an affidavit of the attorney performing the work

and information of rates actually billed and paid in similar lawsuits. Blum, 465 U.S. at 896 n.11. Mere

testimony that a given fee is reasonable is not sufficient. See Hensley, 461 U.S. at 439 n.15.

         Amawi requests hourly rates of $450 to $550. Doc 127 at 7. The declarations provided to

support those proposed rates under the Laffey matrix do not provide sufficient evidence that such

rates are reasonable. Instead, the declarations are merely conclusory in stating that hourly rates in the

Western District of Texas are in line with those provided by the matrix. See, e.g., Doc 127-1 at 3

(Sadowsky Declaration); Doc 127-2 at 3 (Masri Declaration). The declarations also fail to cite any case

from the Western District of Texas in which a similar hourly rate was awarded in a similar lawsuit.



         5 See USAO Matrix 2015-2019, available at https://www.justice.gov/usao-dc/file/796471/download

(last accessed July 30, 2020).
         6 Id. at n.1.
         7 Even if the Court were to apply the Laffey matrix, Amawi’s proposed rates would still be excessive.

Multiple attorneys seek to recover at rates beyond what the matrix provides as reasonable. See, e.g., Doc 127-1
at 3 (Sadowsky Declaration) (Laffey rate: $483-$510; proposed rate: $550).

                                                      13
The only lawsuit Amawi mentions in support of the proposed rates took place in D.C., and the court

assigned an hourly rate 14% lower than what Amawi proposes here. Doc 127-6 at 3. Finally, Amawi

has only produced declarations from her own attorneys, who are all seeking to recover fees from this

action. Because Amawi has only provided conclusory testimony from interested parties, she has not

established that their proposed rates are reasonable for the Western District of Texas. See Blum, 465

U.S. at 896 n.11 (requiring evidence “in addition to the attorney’s own affidavits”).

        A reasonable hourly rate for Plaintiffs’ attorneys should utilize the hourly rates in the State

Bar’s Hourly Fact Sheet as an initial reference. See, e.g., Alvarez v. McCarthy, 2020 WL 1677715, at *6

(W.D. Tex. April 6, 2020) (“The Court will use the State Bar Fact Sheet to gauge the reasonableness

of Plaintiff’s rates.”); Halprin v. Fed. Deposit Ins. Corp., 2020 WL 411045, at *7 (W.D. Tex. Jan. 24, 2020)

(taking judicial notice of State Bar’s 2015 hourly rate fact sheet and using it to calculate a reasonable

hourly rate). In 2015, the median hourly rate for all attorneys in Austin-Round Rock was $300. 8 The

median hourly rate in Austin-Round Rock was $340 for appellate attorneys, $200 for personal litigation

attorneys, and $300 for labor & employment attorneys. 9 Because Amawi’s proposed hourly rates far

exceed local medians on the State’s Fact Sheet, the Court should reduce her award.

                2. Pluecker Plaintiffs’ hourly rates are also excessive and should be reduced.

        Pluecker Plaintiffs similarly request hourly rates from $450 to $650 for their attorneys and

$150 for their paralegal. Doc 126-2 at 12. Like Amawi, Pluecker Plaintiffs’ declarations do not justify

such a high hourly rate. Their declarations are conclusory in stating that the proposed rates are

reasonable. See, e.g., Doc 126-2 (Saldivar Declaration). They do not provide any evidence that similar

work commands similar hourly fees from paying clients, nor do they cite any examples of courts



        8         Hourly   Fact      Sheet,    STATE    BAR     OF     TEXAS,      at     8;
https://www.texasbar.com/AM/Template.cfm?Section=Archives&Template=/CM/ContentDisplay.cfm&C
ontentID=34182 (last accessed August 7, 2020).
        9 Id. at 9, 12.


                                                    14
awarding that range of fees in similar cases. See, e.g., Doc 126-3 (Dubose Declaration) (claiming that

Austin attorneys typically charge certain rates without providing any evidence or specific billing

examples). Finally, like Amawi, Pluecker Plaintiffs have only provided declarations from their own

attorneys, all of whom are seeking to recover from this action. Accordingly, Pluecker Plaintiffs have

failed to justify their proposed hourly rates.

                                                     ***

        Bearing in mind that a reasonable rate must “be adequate to attract competent counsel,” yet

should not be what “lions at the bar may command,” Leroy v. City of Houston, 906 F.2d 1068, 1079 (5th

Cir. 1990), Defendant proposes an hourly rate of $375 for all attorneys10 and $100 for Pluecker

Plaintiffs’ paralegal. This is a reasonable figure that reflects awards that this very Court has awarded

in other civil rights litigation.

        To give two recent examples, this Court approved rates of $250, $300, and $400 (based on the

attorneys’ varying degrees of experience) in a challenge to a provision of the Texas Election Code. See

OCA Greater Houston v. Texas, No. 1:15-cv-679-RP (W.D. Tex.), Doc. 73 at 6. In another matter, Judge

Yeakel awarded a $400 hourly rate to all attorneys in the Whole Woman’s Health litigation. See Whole

Woman’s Health v. Hellerstedt, No. 1:14-cv-284-LY (W.D. Tex.), Doc. 297 at 28; see also Am. Academy of

Implant Dentistry v. Parker, No. 1:14-cv-191-SS (W.D. Tex.), Doc. 109 at 7 (awarding hourly rates of

$400, $350, and $275); Davis v. Perry, 2014 WL 172119, at *2 (“District courts in Texas have held that

paralegal hourly rates between $60 and $200 are reasonable.”). Accordingly, a rate of $375 an hour for

attorneys and $100 an hour for paralegals is reasonable considering the skill of Plaintiffs’ attorneys,

the results obtained, and the novelty of the legal issues presented.




        10 Given that all of the attorneys in this case are experienced counsel, awarding different rates for the
different attorneys who appeared in this case is unnecessary. Cf. Whole Women’s Health, supra (finding an hourly
rate of $400 reasonable for all attorneys who appeared in the case).

                                                       15
        C. Plaintiffs did not expend a reasonable number of hours on this case.

        “The starting point for determining a lodestar fee award is the number of hours ‘“reasonably

expended on the litigation.”’ Hensley, 461 U.S. at 433. A court is not only required to determine whether

the total hours claimed are reasonable, but also whether particular hours claimed were “reasonably

expended.” La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 325 (5th Cir. 1995). In order to obtain

attorney’s fees from Attorney General Paxton, Plaintiffs’ counsel must meet their burden of justifying

their fee award and proving that they exercised billing judgment. See Saizan, 448 F.3d at 799; see also

Hensley, 461 U.S. at 434, 437 (“‘[B]illing judgment’” is to be exercised “with respect to hours worked,”

consistent with the requirement that “‘[h]ours that are not properly billed to one’s client also are not

properly billed to one’s adversary pursuant to statutory authority.’”). Because Plaintiffs have failed to

exercise billing judgment, the Court should reduce their award accordingly, as discussed infra.

                 1. Plaintiffs cannot recover for clerical work.

        The Court must review the fee requests and not award fees for “purely clerical or secretarial

tasks” regardless of who performs them. Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 973 (D.C. Cir.

2004) (citing Missouri v. Jenkins, 491 U.S. 274, 288 n. 10 (1989)) (denying fees for time spent by associate

and legal assistant for filing briefs). A task is purely clerical when it does not involve substantive legal

work. Multi-Moto Corp. v. ITT Commercial Finance Corp, 806 S.W.2d 560, 570 (Tex. App.—Dallas 1990,

writ denied).

        Amawi’s billing records charge roughly 48 hours for tasks such as filing documents and

reviewing case notifications. 11 These are non-substantive clerical tasks and plaintiffs cannot recover

for time spent on them. See Martinez v. Refinery Terminal Fire Co., 2016 WL 4594945, at *6 (S.D. Tex.




        11 Defendant has attached a chart listing all of Amawi’s time entries followed by the State’s objections,
if any, to those entries. See Exhibit A. Likewise, Defendant objected to Pluecker Plaintiffs’ time entries in
Exhibit B. The objections in those charts supplement the objections stated herein.

                                                       16
Sept. 2, 2016) (“Examples of clerical tasks include calendaring, printing, filing, obtaining information

about court procedures, and delivering pleadings.”).

                 2. Plaintiffs cannot recover for business development.

        Pluecker Plaintiffs incurred at least 5.7 hours and Amawi incurred 2.6 hours in business

development. These fees consisted of tasks such as contacting and recruiting potential clients. These

types of tasks are appropriately termed business development and are not compensable as they were

not reasonable and necessary for the prosecution of the suit. The Texas Disciplinary Rules demand

that a legal fee be charged only for legal services. The San Antonio Court of Appeals has indicated

that legal services are services performed or rendered on behalf of a client. Lee v. Daniels & Daniels, 264

S.W.3d 273, 281 (Tex. App.—San Antonio 2008, pet. denied). Because business development fees are

not services performed or rendered on behalf of a client, they are not considered legal services and as

such are not compensable.

                 3. Plaintiffs cannot recover their full hourly rates for travel time.

        Amawi seek to recover for approximately 59.5 hours spent traveling. 12 Time spent for travel

should not be billed at the same hourly rate sought for active legal work and should be reduced by

fifty percent. See Hopwood v. State of Tex., 999 F. Supp. 872, 914 (W.D. Tex. 1998) aff’d in part, rev’d in

part sub nom. Hopwood v. State of Texas, 236 F.3d 256 (5th Cir. 2000) (reducing fees for travel time by

fifty percent); Bd. of Supervisors of La. State Univ. v. Smack Apparel, 2009 WL 927996, at *6 (E.D. La. Apr.

2, 2009) (“[T]ravel time ... in the Fifth Circuit is usually compensated at 50% of actual time.”).

Plaintiffs, however, have billed for travel at their full hourly rate. With respect to those 59.5 hours,




        12Many of the entries that list “travel” are block-billed, and therefore, it is difficult to determine how
much time counsel spent on travel compared with the other work described. This response has not attempted
to divvy out the time between travel and non-travel. As the fee applicant, Amawi has the burden of showing
the reasonableness of the time spent and the division of time between fully compensable and partially
compensable tasks.

                                                       17
they should only be compensated at a rate of 50%, which here would be half of the $375 rate that

Attorney General Paxton proposed above, or $187.50.

                4. Plaintiffs cannot recover at their full rate for preparing fees motions.

        Plaintiffs collectively seek to recover for approximately 100 hours of work preparing their

motions for fees. As an initial matter, a court can, in its discretion, decide that fees on fees are not

warranted. See Schneider v. Cty. of San Diego, 32 F. App’x 877, 880 (9th Cir. 2002). Moreover, “[f]ee

applications do not typically involve novel or complex legal issues and the fees claimed for preparing

them will be reduced if excessive.” Prater v. Commerce Equities Mgmt. Co., Inc., 2008 WL 5140045, at *7

(S.D. Tex. Dec. 8, 2008); see, e.g., Lewallen v. City of Beaumont, 2009 WL 2175637, at *9 (E.D. Tex. July

20, 2009) (finding that 81.55 hours for the fee application was excessive and reducing the bill for such

work to 20 hours).

        The Fifth Circuit has held that an attorney should not request his normal billing rate preparing

a motion for fees. See, e.g., Leroy, 906 F.2d at 1079 (“Certainly, the base rate for time spent on

computing and enforcing attorney’s fees should be less than that allowed for professional services

rendered primarily on the merits.”). Accordingly, the Court should reduce the hourly rates for the

roughly 100 hours that Plaintiffs have spent preparing their attorney’s fees motion by 20% of what

Attorney General Paxton has proposed is a reasonable rate.

                5. Plaintiffs’ award should be reduced for vague and block-billed entries.

        In support of their fee request, Plaintiffs’ counsel must detail the work performed with enough

specificity to allow a court to determine the reasonableness of the hours claimed. See Hensley, 461 U.S.

at 433; Ragan v. Comm’r, 135 F.3d 329, 335 (5th Cir. 1998) (counsel seeking fee award cannot merely

submit a broad summary of work performed and the hours logged, but rather must present “adequate

evidence of the hours spent on the case and that those hours were reasonably expended.”). Courts

may reduce or eliminate hours that are “vague or incomplete,” see League of United Latin American


                                                   18
Citizens v. Roscoe Indep. Sch. Dist., 119 F.3d 1228, 1233 (5th Cir. 1997), or contain block-billing. Edmond

v. Oxlite Inc., 2005 WL 2458235, at *4 (W.D. La. Oct. 5, 2005). “Litigants take their chances when

submitting [vague] fee applications, as they provide little information from which to determine the

‘reasonableness’ of the hours expended on tasks vaguely referred to as ‘pleadings,’ ‘documents,’ or

‘correspondence’ without stating what was done with greater precision.” La. Power, 50 F.3d at 327;

Leroy, 906 F.2d at 1080 (eliminating hours where the task descriptions are “not illuminating as to the

subject matter” or are “vague as to precisely what was done”).

         Similarly, a fee award cannot extend to “block-billed” time entries where attorneys group

several different tasks into one time entry “because it prevents the court from accurately determining

the time spent on any particular task, thus impairing the court’s evaluation of whether the hours were

reasonably expended.” See Fabela v. City of Farmers Branch, Tex., 2013 WL 2655071, at *7 n.14 (N.D.

Tex. June 13, 2013). Block billing is disfavored because the required reasonableness determination is

difficult to make when the court cannot accurately determine the amount of time spent on any

particular task. Martinez v. Refinery Terminal Fire Co., 2016 WL 4594945, at *5 (S.D. Tex. Sept. 2, 2016).

         Recognizing that some law firms bill clients on a daily basis by block-billing, a reduction in

fees claimed rather than excluding all of the time may be appropriate. See Edmond, 2005 WL 2458235,

at *4; see Hensley, 461 U.S. at 433 (district court may reduce award where documentation of hours is

inadequate); see, e.g., Johnson–Richardson v. Tangipahoa Parish School Bd., 2013 WL 5671165, at *4 (E.D.

La. Oct. 15, 2013) (30% reduction for block billing, citing Verizon Business Global LLC v. Hagan, 2010

WL 5056021, at *5 (E.D. La. Oct. 22, 2010) (citing cases showing that reductions for block billing

between 15% and 35% have been found reasonable), vacated on other grounds, 467 F. App’x 312 (5th Cir.

2012).

         Plaintiffs’ billing records contain many vague and block-billed entries, making a determination

of reasonableness difficult. The following instances of vague or block-billed entries are representative


                                                    19
of the issues that merit an overall reduction of 10% from Plaintiffs’ awards, see, e.g., Sun Trust Mortgage,

Inc. v. AIG United Guar. Corp., 2013 WL 870093, at *14 (E.D. Va. Mar. 7, 2013) (20% reduction “for

block billing and for the inconsistent time descriptions”)

            •   10/31/18; Saldivar; 3.1 hours; “Correspondence with clients re facts and
                declarations in preparation of complaint and motion for preliminary
                injunction. Draft, review and revise complaint.”
            •   12/19/2018; Saldivar; 6.2 hours; “Review and edit draft Motion for
                Preliminary Injunction; conference call with legal team to discuss timing of
                filing of motion for permanent injunction; review and assess legal strategy.
            •   11/12/2018; Dubose; 1.2 hours; “Begin review and revision of draft of
                Complaint; exchange e-mails with E. Saldivar about timing of edits and
                arranging conference call.”
            •   12/21/18; Homer; 9.3 hours; “Revise, finalize and file preliminary injunction
                papers; initiate waiver and scheduling communications with counsel.”
            •   3/29/19; Homer; 15.6 hours; “Present evidence at preliminary injunction
                hearing; travel back to Washington, D.C.”

See also Ex. A, Ex. B (listing other instances of block-billing or vague entries). For these reasons,

Attorney General Paxton requests an overall reduction in the fee award by 10% because of Plaintiffs’

vague and block-billed entries.

                6. Plaintiffs’ fees should be reduced for excessive billing.

        Although the district court is not required to “achieve auditing perfection,” or act as a “green-

eyeshade accountant,” DeLeon v. Abbott, 687 F. App’x 340, 343 (5th Cir. 2017) (citation omitted), ‘[t]he

district court’s task is not only to ensure that ‘the total hours claimed are reasonable,’ but also that the

‘particular hours claimed were reasonably expended.” Id. at 345–46 (Elrod, J., concurring in part and

dissenting in part). Plaintiffs expended unreasonable hours in the following ways:

            •   Counsel for Amawi expended approximately 52 hours in drafting the
                complaint, and then spent around 34 hours drafting the motion for preliminary
                injunction. There was significant overlap between those two filings, compare
                Doc. 1 (Complaint), with Doc. 8-2 (memorandum in support of preliminary
                injunction) and much of the work, including background research, that went
                into the complaint could have gone into the preliminary injunction motion.
            •   Counsel for Amawi spent roughly 44 hours responding to Attorney General
                Paxton’s motion to dismiss. The issues involved in the motion to dismiss and
                the preliminary injunction were virtually identical, as the Court acknowledged

                                                    20
                 in its order granting the injunction and denying the motion to dismiss. See Doc.
                 82 at 49.
             •   Counsel for Amawi, Lena Masri, spent 15.5 hours traveling to and attending
                 the preliminary injunction hearing, despite the fact that she did not present
                 argument or witnesses and Amawi was already represented by Gadeir Abbas
                 and Carolyn Homer at the hearing. Because Ms. Masri was a passive observer,
                 this time should not be compensated. See, e.g., Flowers v. Wiley, 675 F.2d 704,
                 705 (5th Cir. 1982) (courts should exclude hours from the fee award for time
                 “spent in the passive role of an observer while other attorneys performed.”).
             •   Counsel for Amawi billed approximately 5 hours to work related to her claims
                 against Pflugerville Independent School District. That work did not involve
                 Attorney General Paxton and is therefore non-compensable.
             •   Six different attorneys for Pluecker Plaintiffs spent upwards of 210 hours on
                 their complaint and preliminary injunction motion (it is hard to determine how
                 much time was spent on which specific task, given the block-billing issues
                 discussed above and noted in Defendant’s objections). That is excessive and
                 duplicative, especially given the detailed nature of the complaint. Much of the
                 work on one could have and should have carried over to the other.
             •   Counsel for Pluecker Plaintiffs spent roughly 54 hours responding to Attorney
                 General Paxton’s motion to dismiss, which again, should have involved issues
                 that counsel already researched in multiple other filings, including their reply
                 in support of the preliminary injunction motion.

        In line with precedent reducing fee awards for excessive billing, Defendant proposes a 15%

overall reduction from Plaintiffs’ award. 13 See, e.g., Trimper v. City of Norfolk, 58 F.3d 68, 76–77 (4th

Cir. 1995) (“reducing allowable hours because of overstaffing . . . falls soundly within the district

court’s proper discretion.”); Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 179–80 (4th Cir. 1994)

(reducing fees by 30% due to “excessive nature and unreasonable redundancy of plaintiff’s work”);

Ellis v. Varney, 2005 WL 1009634, at *5–6 (Mass. Super. Ct. Mar. 22, 2005) (reducing attorney’s fees

for spending excessive time on tasks, such as spending “in excess of 46 hours, and possibly as much

as 69 hours” on “preparation of motions for summary judgment and for a preliminary injunction, 24




        13  Although Pluecker Plaintiffs indicated that they exercised billing judgment, the fact that they still
claim the hours discussed above indicates excessive billing practices for which a 15% reduction would be
appropriate. Moreover, Plaintiffs did not provide evidence of which specific hours they deducted in using
reasonable billing judgment, and thus, neither the Court nor Defendant can review to assess whether reasonable
billing judgment was actually used.

                                                       21
hours spent in preparation for argument on those motions, and 7.5 hours spent by counsel on the day

of the argument itself.”).

        D. Amawi’s fees should be reduced for work that was not successful.

        Pluecker Plaintiffs do not seek to recover for fees associated with litigating the appeal of this

matter, but Amawi does, asking for an award of 91.5 hours for that work. Doc. 127-1 at 13. She also

asks for 10.9 hours in fees for preparing the motions for declaratory judgment and permanent

injunction. But one of the Johnson factors is the “results obtained,” and Amawi was wholly unsuccessful

in the appeal of this case. See Hensley, 461 U.S. at 435–36 (cautioning that awarding the full lodestar to

a plaintiff who achieves “only partial or limited success” may result in excessive fees, even where the

plaintiff’s successful and unsuccessful claims are “interrelated, nonfrivolous, and raised in good faith”);

id. at 440 (noting that, even if a plaintiff obtained “significant relief,” a “reduced fee award is

appropriate if the relief . . . is limited in comparison to the scope of the litigation as a whole”).

        Amawi argued vigorously that House Bill 793 did not moot the case or warrant vacatur of the

Court’s injunction. She even tried to obtain a permanent injunction in this Court while this matter was

on appeal and asked the Fifth Circuit to abate the proceedings to allow the Court to enter the requested

permanent injunctive relief. That gambit failed. The Fifth Circuit declined to stay the appellate

proceedings, this Court refused to issue permanent injunctive relief, and ultimately, the Fifth Circuit

rejected Amawi’s arguments on appeal. For these reasons, Amawi should not collect any of the fees

she is claiming for the work on appeal or on the permanent injunction motion. At an absolute

minimum, at least 80% of those hours should be reduced in light of the results that followed.

                                             ***
        The following summarizes the total amounts that the Court should reduce from Plaintiffs’

award of attorney’s fees:




                                                    22
                                          AMAWI

        Total hours for which fees are sought: 499.5 hours

        Reduction of 25% (10% for block billing, 15% for excessive fees): 374.63 hours

        Reduction of 102.4 hours for work on appeal and permanent injunction: 272.23

           hours

        Reduction of 48 hours for clerical work: 224.23

        Reduction of 2.6 hours for business development: 221.63 hours

        Calculate 59.5 travel hours at 50% of State’s proposed rate

        Calculate 43.4 hours on motion for attorney’s fees at 80% of State’s proposed rate

•   118.73 hours at full rate x $375 (State’s proposed rate) = $44,523.75

•   59.5 travel hours x $187.5 (50% of State’s proposed rate) = $11,156.25

•   43.4 hours on motion for attorney’s fees x $300 (80% of State’s proposed rate) = $13,020

    Total award: $68,700

                                                   ***

                               PLUECKER PLAINTIFFS

        Total hours for which fees are sought for attorney work: 434.88 hours

        Reduction of 25% (10% for block billing, 15% for excessive fees): 326.16 hours

        Reduction of 5.7 hours for business development: 320.46

        Calculate 55.6 hours on motion for attorney’s fees at 80% of State’s proposed rate

•   264.86 hours at full rate x $375 (State’s proposed rate) = $99,322.50

•   55.6 hours on motion for attorney’s fees x $300 (80% of State’s proposed rate) = $16,680

•   21.15 hours for Christopher Clay (paralegal) x $100 = $2,115

    Total award: $118,117.50



                                              23
IV.     Plaintiffs have not substantiated, and thus should not recover, their costs.

        In addition to seeking attorney’s fees, Plaintiffs also seek taxable and non-taxable costs. As an

initial matter, however, neither Amawi nor Pluecker Plaintiffs have properly sought taxable costs

through a Bill of Costs as required in this district. See Local Rule CV-54. They have combined their

taxable and non-taxable costs, which is not appropriate. Accordingly, because they did not follow the

proper procedure for seeking taxable costs, those costs are waived and should not be recovered. See,

e.g., Vanderbilt Mortg. & Fin., Inc. v. Flores, 2011 WL 2160928, at *7 (S.D. Tex. May 27, 2011) (“Rule

54(d) contains two separate provisions for costs. To request taxable costs, the prevailing party must

file a bill of costs with the clerk. Taxable costs are taxed by the clerk rather than the court. The

categories of taxable costs are circumscribed by 28 U.S.C. Section 1920. By contrast, nontaxable costs

are recoverable on a motion to the court under Rule 54(d)(2) along with attorney’s fees.”) (cleaned up,

citations omitted)).

        In addition, Plaintiffs did not submit any documentation substantiating their taxable or

nontaxable costs. Plaintiffs bear the burden to prove the reasonableness of “each dollar, each hour,

above zero” in their fee request. Mars v. Credit Bureau of Raton, 801 F.2d 1197, 1210 (10th Cir. 1986).

Plaintiffs cannot recover expenses where counsel failed to attach receipts. See, e.g., Portillo v. Cunningham,

872 F.3d 728, 742 (5th Cir. 2017) (rejecting a fee application supported only by an attorney’s affidavit

that asserted entitlement to a particular sum in conclusory fashion); e.g., Thabico Co. v. Kiewit Offshore

Services, Ltd., No. 2:16-CV-427, 2017 WL 4270743, at *4 (S.D. Tex. Sept. 26, 2017) (declining to

reimburse Westlaw charges where no bill or receipt was attached).

        Amawi claims nearly $5,319.06 in costs, including approximately $3,000 in airline travel fees,

$459 in hotel costs, and $721.11 in incidental travel (including several hundred dollars in “per diem”

fees, Doc. 127-2 at 7, dated well after the preliminary injunction hearing, without any explanation).




                                                     24
No receipts are attached for any of these costs. 14 Likewise, Pluecker Plaintiffs request $1,220.10 in

costs but do not substantiate those costs with receipts. Because Plaintiffs have not provided any

supportive documentation to justify their costs, the Court cannot ascertain whether the costs are

reasonable and necessary for the results achieved in this lawsuit. See Hensley, 461 U.S. at 433. Should

Plaintiffs submit documentation in their reply, Defendants request to review this documentation and

brief the Court on the reasonableness and necessity. Accordingly, the Court should not award

Plaintiffs any of the costs they seek.

                                                 CONCLUSION

        Plaintiffs’ motions for attorney’s fees and costs should be denied. Alternatively, any award

they receive should be reduced substantially, as indicated above.




        14 Amawi and Pluecker Plaintiffs also seek to recover pro hac vice and Fifth Circuit admission fees, but
time dedicated to motions for admission pro hac vice “are an expense that an attorney pays for the privilege of
practicing law in a district and should not be taxed to a plaintiff simply because a defendant chooses to be
represented by counsel not admitted to practice in the district.” Lofton v. McNeil Consumer & Specialty Pharm.,
2011 WL 206165, at *1 (N.D. Tex. Jan. 4, 2011), report and recommendation adopted, 2011 WL 208391 (N.D.
Tex. Jan. 21, 2011) (agreeing with the courts that have concluded that pro hac vice fees are not recoverable).
Indeed, this Court has rejected the argument that pro hac vice fees are recoverable. See OCA-Greater Houston, supra,
at 7 n.6.

                                                        25
 Respectfully submitted.

 KEN PAXTON
 Attorney General of Texas

 JEFFREY C. MATEER
 First Assistant Attorney General

 RYAN L. BANGERT
 Deputy First Assistant Attorney General

 DARREN L. MCCARTY
 Deputy Attorney General for Civil Litigation

 THOMAS A. ALBRIGHT
 Chief for General Litigation Division

 /s/ Michael R. Abrams
 MICHAEL R. ABRAMS
 Texas Bar No. 24087072
 Assistant Attorney General
 Office of the Attorney General
 P.O. Box 12548, Capitol Station
 Austin, Texas 78711-2548
 Phone: 512-463-2120
 Fax: 512-320-0667
 Michael.Abrams@oag.texas.gov

 Counsel for Attorney General Paxton




26
                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served upon Plaintiffs’
counsel of record through the Court’s electronic filing system on August 10, 2020.

                                                    /s/ Michael R. Abrams
                                                    MICHAEL R. ABRAMS




                                               27
